 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively with said labor organization asthe exclusive representative of the employees in the bargaining unit describedbelow, by changing or effecting new wage rates, or otherwise altering the work-ing conditions of our employees in the appropriate unit without giving noticeto and consulting with the said labor organization.WE WILL NOT in any like or related manner refuse to bargain collectivelywith said labor organization as the exclusive representative of the employees inthe bargaining unit described below with respect to rates of pay, wages, hoursof employment, and other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement.The bargainingunit is:All employees employed by us at our Brentwood, Maryland, warehouse,but excluding all office clerical employees, watchmen, guards, professionalemployees, and supervisors as defined in the Act.Hy GREENSPUN AND HARRY BRAYMES,TEA LIBERTY FOOD DISTRIBUTORS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 707 NorthCalvert Street, Baltimore,Maryland, Telephone No. 752-8460, Extension 2100, ifthey have any questions concerning this notice or compliance with its provisions.FortWorthPoultry & Egg Co., d/b/a American Poultry andEgg CompanyandGeneral Drivers and Helpers Local UnionNo. 657, affiliated with International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of AmericaFortWorth Poultry & Egg Co., d/b/a American Poultry andEgg CompanyandGeneral Drivers and Helpers Local UnionNo. 657,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Cases Nos. 23-CA-1492 and 0,3-RC-1949. Septem-ber 18, 1963DECISION AND ORDEROn June 21, 1963, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.The TrialExaminer also found that certain of the above unfair labor practicesengaged in by the Respondent affected the results of the Board electionin the above-captioned representation case and recommended that thesaid election be set aside and that a new election be held at such timeas the Regional Director for the Twenty-third, Region deems thatcircumstances permit the employees a free choice of a bargainingrepresentative.He further found that the Respondent had not en-gaged in certain other unfair labor practices alleged in the complaint144 NLRB No. 67. AMERICAN POULTRY AND EGG COMPANY651and recommended that the complaint be dismissed with respect thereto.Thereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, as modified below.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modification :Paragraph 1(a) is hereby deleted and the following substitutedtherefor:(a) Interrogating its employees concerning their union mem-bership, activities, or desires in a manner constituting interfer-ence, restraint, or coercion within the meaning of Section 8 (a) (1)of the Act.The companion notice provision shall be similarly modified.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on August 21, 1962, by General Drivers and Helpers LocalUnion No. 657, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereinafter referred to as the Union, theGeneral Counsel of the National Labor Relations Board issued a complaint onNovember 6, 1962, against Fort Worth Poultry & Egg Co., d/b/a American Poultryand Egg Company, hereinafter referred to as the Respondent, the Company, or theEmployer, alleging violations of Section 8(a)(1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended (61 Stat. 136) hereinafter referred toas the Act.'Thereafter on November 13, 1962, the Respondent filed an answerto the complaint in which it admitted certain jurisdictional matters but denied thecommission of any of the alleged unfair labor practices.On or about December 31, 1962, the Regional Director issued an amended com-plaint and notice of hearing against the Respondent herein in which additionalviolations of Section 8 (a)( I) of the Act were alleged and that it had engaged inconduct violative of Section 8 (a) (3) and (1) of the Act by discriminately discharg-ing Manuel V. Arrellano, an employee in its Gonzales plant, on or about August 21,1962.2In due course the Respondent filed its amended answer thereto in whichitdenied the commission of any of the unfair labor practices alleged therein.Case No 23-RC-1949 is predicated upon a representation petition filed by thepetitioning Union on August 1, 1962, and pursuant to a Decision and Direction ofElection issued by the Regional Director for the Twenty-third Region on Septem-iThe original complaint dated November 6, 1962, was amended on November 30, 1962,to the extent that paragraph 3 thereof was amended to add, The Union . .herein is aLabor Organization within the meaning of Section 2(5) of the Act"2The allegations in the complaint as to specific violations of Section 8(a) (1) of theAct will be set forth in detail below. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 21, 1962, an election was conducted on October 13, 1962, among the truck-drivers employed by the Respondent at its Gonzales,Texas, plant?Thereafter onOctober 17, 1962, the Petitioner filed timely objections to conduct affecting theresults of election, and subsequently,the Regional Director,on November 23, 1962,after an investigation,issued a Supplemental Decision,Order Directing Hearing,Order Consolidating Cases and Order Transferring Representation Case, in whichhe alleged that "the objections and challenged ballots andthe evidence adducedduring the investigation of such objections and challenges raise substantial andmaterial issues of fact, credibility and policy which can best be resolved by a hear-ing . . . ," and directing that the "case be consolidated with CaseNo. 23-CA-1492for hearing before a Trial Examiner who shall make recommendations to theBoard with respect to the issues involved in said objections." 4Thereafter on March 11 and 12, 1963, pursuant to notice,a hearing on thecomplaint in Cases No.23-CA-1492 and 23-RC-1949 was held in Gonzales, Texas,before Trial Examiner James A. Shaw, at which all parties were represented bycounsel,and were afforded full opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence pertinent to the issues,and to make oralargument,which was waived by all parties.Subsequent to the hearing,counselfor all of the parties herein filed briefs with the Trial Examiner in support of theirrespective positions.At the completion of the taking of the testimony at the hearing herein,the Gen-eral Counsel moved to conform the pleadings to the proof in regard to minor mat-ters such as names, dates, and the like.The motion was granted by the TrialExaminer.The General Counsel also moved to amend the complaint in regard tocertain allegations in paragraphs 6(a) and 6(1) of the complaint as regards cer-tam conduct of Foremen Guerra and Kuntschik,violative of Section 8(a)( I) of theAct.The motions were granted by the Trial Examiner for reasons that will beapparent below.Counsel for the Respondent at the close of the hearing moved that the com-plaint herein be dismissed in its entirety.The Trial Examiner reserved rulingthereon.For reasons set forth herein below the motion is hereby granted as tocertain allegations in the complaint and denied as to others.Upon the entire record in the consolidated cases andfrom his observation ofthe witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits that: "Respondent is, and has beenat all times material herein,a corporation duly organized under, and existing byvirtue of, the laws of the State of Texas, having as its wholly owned subsidiary aplace of business in Gonzales,Texas, where it is engaged in the wholesale sale ofpoultry and dairy products;(b) during the past 12-month period, a representativeperiod, Respondent,in the course and conduct of its business operations,purchasedand had shipped to its establishment in Gonzales, Texas, from points outside theState of Texas,goods and materials of a value in excess of$50,000 "The Respondent in its answer to the amended complaint, dated January 4, 1962,denies that it is engaged in commerce within the meaning of the Act.The record herein shows that the Board, in Case No. 23-RC-1949, found thatthe Employer"is engaged in commerce within the meaning of the Act,"and issueditsDecision and Direction of Election in said case on September 21, 1962, follow-ing a representation hearing on September 5, 1962, at Gonzales, Texas, in which theRespondent appeared and participated therein.In the circumstances discussed and described above the Trial Examiner finds thatthe Respondent herein is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneral Drivers and Helpers Local Union No. 657, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, isa labor organization within the meaning of Section 2(5) of the Act.3 Seeinfrafor a more detailed account of the election and the issuethat arose therefrom4During thecourse of the hearing herein the General Counsel orally moved to amendhis complaint as to additionalviolations of Section 8(a) (1) of the Act.The TrialExaminer granted hismotions in this regard,and permitted counsel forthe Respondentto orallyamend his answer to deny said allegations AMERICAN POULTRY AND EGG COMPANY653III.THE UNFAIR LABOR PRACTICES AND THE OBJECTIONS TO THE CONDUCTAFFECTING THE RESULTS OF THE ELECTIONAs indicated above the amended complaint in Case No.23-CA-1492allegesnumerous violations of Section 8(a)(1) of theAct, and thatManuel V. Arrellano,an employee,was discriminately discharged because of his activities on behalf oftheUnion,and that by such conduct engaged in and is engaging in conduct inviolation of Section 8(a)(3) and(1) of the Act.Since the objections to the elec-tion issues involved in Case No. 23-RC-1949 are so closely intertwined with thealleged violations of Section 8(a) (3) and(1) of the Act in the unfair labor prac-tice case,the Trial Examiner is convinced that the most practical way to disposeof the issues he is confronted with herein is to first set forth a brief resume ofthe incidents chronologically in order that all concerned herein may have a pictureof what transpired from on or about July 23, 1962, to the date of the election onOctober 13, 1962.(1) July 28, 1962-Meeting between representatives of the Union and the Re-spondent's truckdrivers at the home of ManuelV. Arrellano.(2) July 30, 1962-Union advised the Respondent in a letter dated August 1, 1962,of its organizational efforts among its truckdrivers and listed the names of thosewho had signed application-for-membership cards.(3)August 1,1962-Union filed its petition for representation in Case No.23-RC-1949.(4)August 9, 1962-Arrellano was involved in an accident while driving one ofthe Respondent's trucks.(5)August 11,1962-Meeting of representatives of the Union and the truck-drivers at Arrellano's home.The importance of that incident will be discussed indetail below.Suffice it to say at this point that it involves that county sheriff ofGonzales County, Texas, and is one of the principal objections relied upon in itsobjections to the election.(6)August 13,1962-Arrellano is taken off his trucking job and put on theeviscerating line in the plant.(7) August 21,1962-Arrellano is discharged by the Respondent.(8) September 5, 1962-Representation hearing, Case No. 23-RC-1949,held inthe Gonzales County courthouse,in Gonzales, Texas.(9) September 18, 1962-Union files the charge in CaseNo. 23-CA-1492, alleg-ing violations of Section 8(a) (3) and(1) of the Act.(10) September 21, 1962-Regional Director for the Twenty-third Region issueshis Direction of Election.(11)October 13, 1962-Election in Case No.23-RC-1949.(12)October 17, 1962-Union files objections to election.(13)November 5, 1962-Regional Director for Twenty-third Region advised theUnion by letter that he would not issue a complaint on the 8(a)(3) allegations inits charge that Manuel V.Arrellano had been discharged for his union activities.(14)November 8, 1962-The RegionalDirectorissues his complaint in Case No.23-CA-1492,in which he alleged specific violations of Section 8(a)(1) of the Act.(15)November 13, 1962-Respondent files its answer to the complaint in CaseNo. 23-CA-1492.(16)November 23, 1962-Regional Director issues his Supplemental Decision,Order Directing Hearing, Order Consolidating Cases, and Order Transferring Repre-sentation Case, in Cases Nos. 23-RC-1949and 23-CA-1492.(17)December 31, 1962-Regional Director issues his amended complaint andnotice of hearing in CaseNo. 23-CA-1492in which Respondent was charged withviolating Section 8(a)(3) and(1) of the Act by discharging Manuel V.Arrellano,on August 21, 1962.(18) January 4, 1963-Respondent files its answer to the amended complaint.As indicated above, the foregoing constitutes a brief resume of the incidents thatwe are primarily concerned with herein.The Trial Examiner desires to point outthat the Union at no time amended its original charge to add additional and specificviolations of Section 8(a)(1) of the Act.Moreover,the record herein containsno evidence,documentary or otherwise,that the Union signed a waiver of its chargesagainst the Respondent prior to the election on October 13, 1962.Another factorregarding the issues herein that has perturbed the Trial Examiner considerably is thefact that the Union did not file a charge as to Arrellano's discharge until Septem-ber 18, 1962,almost a month after it occurred.Consequently this issue was notbefore the Regional Director at the time of the hearing in the representation caseon September 5, 1962.A further perturbing factor is that the alleged violations ofSection 8(a) (1) of the Act in the amended complaint,issued on or about Decem-ber 31, 1962,and as further amended at the hearing herein,clearly show that the 654DECISIONSOF NATIONALLABOR RELATIONS BOARDincidents in questionall occurred prior to the hearing in the representation case, onSeptember 5, 1962.For this and other reasons that will be discussed below the TrialExaminer feels that the following excerpt from the amended complaint should beinsertedherein:6.Since on or about July 20, 1962, and continuing to date, Respondent hasinterfered with, restrained and coerced, and is interfering with,restraining andcoercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act, by the following acts and conduct'(a)On or about July 20, 1962, John Guerra threatened employees that "ifthe Union came in a lot of innocent people would be out of work."(b)On or about August 11, 1962, J. A. Slama interrogated an employee con-cerning hisunionactivities.(c)On or about August 11, 1962, J. A. Slama threatened employees thatRespondent would refuse to purchase fixed assets, "if the Union came in."(d)On or about August 11, 1962, J. A. Slama threatened employees thatRespondent "will have to close if the Union comes in."(e)On or about August 11, 1962, J. A. Slama threatened employees that"lots of people are going to be out-of-work if the Unioncomes in."(f)On or about August 18, 1962, Manuel Leando threatened employees that"if the plant went union," Respondent's employees "would not have security,"and that "if it went union" Respondent's employees "would be responsible forclosing the plant."(g)On or about August 18, 1962, Manuel Leando threatened employees that"even if it went union," that Respondent's employees could not receiveinstall-ment credit because Respondent's employees "would not have the security ofa job."(h)On or about August 18, 1962, Manuel Leando threatened an employeethat such employee and his wife would be socially ostracized from Leando, andLeando's wife, because of such employee's activities on behalf of the union.(i)On or about August 21, 1962, Johnny Kuntschik promised an employeethat such employee could have his route back, "as soon as this union businesscooled off."(j)On or about August 21, 1962, Johnny Kuntschik threatened employeesthatRespondent'sparent corporation would "close the plant and a lot of in-nocent people would be out of a job" if the Union became the collective bar-gaining representative of Respondent's employees.(k)On or about September 1, 1962, Johnny Kuntschik interrogated anemployee as to "which drivers attended the Union meeting at Arrellano's house."It is to be noted that in the foregoing excerpt from the amended complaint thatSlama, Guerra, Kuntschik, and Leando are alleged to have interrogated and threat-ened certain employees of the Respondent in violation of Section 8 (a) (1) of the Act.The complaint alleges and the answer admits that "At all times material to the issuesherein, J. A. Slama, manager; Johnny Kuntschik, foreman; Manuel Leando, foreman;and John Guerra, foreman, have been, and are, supervisors within the meaning ofSection 2(11) of the Act," and the Trial Examiner so finds. Their respective dutiesand the role they played in the matters we are concerned with herein will be dis-cussed, described and disposed of below.Before proceeding further the Trial Examiner is convinced that he should alsopresent a rough picture of the Respondent's business operations.He has referenceof course to the nature of the business and the descriptive language used by thewitnessesin their testimony at the bearing herein.While it is true we are primarilyconcerned with the truckdrivers who deliver the Respondent's finished product, never-theless we are also concerned with the processing of the poultry, chickens and turkeys,from the time they are hung on the line to where their "lungs and sex glands aresucked out" on the eviscerating line, to the packing room, and onto the trucks fordelivery to the Respondent's customers all over Texas.Here as in other businessenterprisescertain colloquialisms creep in and become part and parcel of the lan-guage of those who are engaged therein in their day-to-day conversations with others.This will be apparentin certainexcerpts from the testimony of the witnesses at thehearing herein, which will be inserted below.The Respondent in the course of its business operations is engaged in the slaughter-ing, dressing,packaging,and sellingof chickens to its customers in Texas.However,italso handles turkeys during the holiday season, that is, for the Thanksgiving andChristmas trade, which is for about 3 months each year. Since we are not con-cerned herein with this phase of the Respondent's operations there is no need forfurther discussion in that regard. AMERICAN POULTRY AND EGG COMPANY655The Respondent's operation at its Gonzales, Texas, plant, is divided into twodepartments, the eviscerating department and the trucking department. John Guerrais the supervisor in charge of the eviscerating department,which includes the pickingroom and the packing room. Further discussion of Guerra's duties and operationsunder his supervision will be discussed below. John Kuntschik is the supervisor ofthe truckdrivers and the "hangers" in the poultry house.The overall operation ofthe Gonzales plant is under the supervision of Joe Slama, plant manager.As indicated above, the Respondent's operations include the operation of poultryplants in Gonzales,Meridian, and Lampasas, Texas.All are under the directsupervision of Virgil Clowe, whose office is in Fort Worth, Texas.Before proceeding further the Trial Examiner will set forth hereinbelow his inter-pretation of the operation of the eviscerating department and the duties and respon-sibilities of John Guerra, the supervisor in charge of the department.According to Guerra's credible testimony his department is divided into threesections: (1) the eviscerating department, where the "innards" of the chickens areremoved; (2) the picking room, where the feathers are picked off the chicken; and(3) the packing room where the chickens are packed and prepared for shipment tothe Respondent's customers.The chickens are first hung by their legs on the line by the hangers, from therethey go on down the line, which is moving constantly, like an endless chain, to thekillers,who cut the necks of the chickens, and from there on the line moves downto the pickers, and then to the gizzard and gut pullers "and so forth," who take outthe innards of the chickens, from there the line moves down to the "suction machine"which is used to suck out the lungs and the sex glands of the birds, then on down tothe inspection department.The "line" moves at the rate of about 24 chickens a minute, or roughly about11,500 are slaughtered and processed every 8 hours.The record shows that itnormally takes about 15 minutes for the chickens to move from where they arehung on the line to the point where they are taken off. In other words when thehangers stop hanging the chickens it will take about 15 minutes for the line to beempty by the time it gets to the employees down the line. It is during this periodthat the employees take a 15-minute break.The record shows that Guerra had at times material herein 51 employees underhis supervision.They were employed in the following departments: (1) Eviscerating,27; (2) picking room, 11; (3) packing room, 13; total, 51.Of the 27 employees in the eviscerating department all are women, except 3.Thethree men are assigned to the following jobs: (1) the suction or lung-pulling machineoperator, (2) the neck-cutter, and (3) the take-off man who takes the chickens offthe line.The importance of this observation will be apparent below.A. The concerted activities of the Respondent's employees 5To begin with, the issues we are concerned with herein are somewhat unique,in that it was the employees themselves who contacted the representative of theUnion and requested them to assist in the organization of the Respondent'struckdrivers.According to the credible testimony of Manuel V. Arrellano, one of the Respond-ent's truckdrivers, at times material herein, he was in San Antonio, Texas, on orabout July 23, 1962, and called the Union's offices and talked to Raymond C.Shafer, president and business manager of the Charging Union.The gist of his5At thispaint the Trial Examiner desiresto point out to allconcernedthathis find-ings andconclusions herein have been made in the lightof hisobservation of the conductand deportment at the hearing herein of all the persons who testified therein, and aftera verycareful scrutiny of the entire record, oral and documentary,all of whichhas beenread and rechecked several times,and being well aware of the contentions of the partieswith respectto the credibility problems here involved,of the fact that in many instancestestimonywas given regarding events which took place quite some time prior to the open-ing of thehearing, and of the fact that very strong feelings have been generated,in thecommunityand between the parties herein,by the circumstances of this case,coupled withthe fact thatitwould unnecessarily protract this report to summarize all the testimonyor to spell out fully the confusion and inconsistencies therein, the following is a com-posite picture of all the factual issuesinvolvedand the conclusions based thereon.Theparties may be assured that in reaching all resolutions, findings,and conclusions hereinby the TrialExaminer,the record as a whole has been carefully considered;relevantcases havebeen studied;and each contention advanced has been weighed,even thoughnot specifically discussed. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDconversation with Shafer was that the truckdrivers of the Respondent were interestedin joiningthe Union.Shafer informed him that he needed further information asto certain matters which Arrellano agreedto getfor him.Later that same weekArrellano called him and gave him further information, which the record indicateswas on the Respondent's operations and the number of employees who desired theUnion to represent them.The result of their conversations was that Shafer agreedtomeet with the truckdrivers at Arrellano's home in Gonzales, Texas, on Saturdaynight, July 28, 1962.What transpired at this meeting follows below.The record shows that nine of the Respondent's truckdrivers attended themeeting.The Union was represented by Shafer and his assistant, Herman L. Loyd.Duringthe course of the meeting Shafer explained the advantages of belonging to theUnion and also pointed out some of the hazards of attempting to exercise theirrights under the Act.As a result of Shafer's efforts the nine employees who werepresent signedunionapplication-for-membership cards.During the course of themeeting Shafer advised the employees in substance that the Union would file apetition for an election with the Board and that since he was unaware of what theRespondent's attitude toward an election would be and in order to protect thosewho signed cards it would "probably give them more security if we would writea letter to the Company and inform the Company that these employees, their em-ployees that were employed as truckdrivers had joinedour union.And they agreedat that time for us to send a letter." 6The letterin questionand its bearing uponthe issues herein will be discussed further below.The meeting lasted about 2 hours and Shafer and Loyd returned to San Antonio.Further meetings were held in Arrellano's home on or about August 4 and 11, andanother a week or so later.The record is none too clear as to the date of the fourthmeeting, but the Trial Examiner is convinced that it wassometimeduring the latterpart of August or early in September, before thehearingin the representation casewas held in Gonzales, Texas, on September 5, 1962.The letter referred to above has caused the Trial Examiner considerable concern,primarily because the Respondent denies that it received it and it is dated July 28,1962, while the record shows that, if written at all, it was on Monday morning,July 30, 1962. It is to be noted that it is signed by H. L. Loyd, Shafer's assistant.Loyd testified that he dictated the letter to his secretary on Monday morning,July 30, 1962, and gave her at the time the signed application-for-membershipcards, all of which bore the date they weresigned,July 28, 1962, so that she couldput the names as they appeared on the cards in the body of the letter, which forconvenience is set forth herembelow in its entirety.JULY 28, 1962.Mr. JOE SALMA,American Poultry & Egg Co.,Gonzales, TexasDEAR Snt: The below listed employees have made application to becomemembers of this Local Union and I request that you not discharge or layoff any of these employees except in strict seniority order; and if you do wewill take this position that this was done on accountof unionactivity and wewill be forced to file unfair labor practice with the National LaborRelationsBoard and request that they be put back to work and paid for all time lost.Drivers:Drivers:RiveraSeguraArrellanoCaballeroLunaCasarresCongerKoncabaNavejarHowardYours very truly,LOCAL UNION No. 657,H. L. LOYD.HLL:jmTo the Trial Examiner the most important evidence in the record in this regardis found in Arrellano's testimony as to what transpired while he was in Slama'soffice on the morning of August 4, 1962.According to his credible testimony hewent into Slama's office on the morning in question, which was Saturday, to turnin his expense tickets, which was the custom at all times material herein.Histestimonyis setforth hereinbelow:OQuotes from Shafer's credible testimony. AMERICAN POULTRY AND EGG COMPANY657Q. Have you ever seen that letter, Mr.Arrellano?A. Yes.Q.Where didyou see it?A. Mr. Slama's desk.Q.When?TRIAL EXAMINER:Who?The WITNESS:Mr. Slama.Q. (By Mr. OLSON.)Who is Mr. Slama?A. He is AmericanPoultry's manager.Q.Whatis his first name?A. Joe Slama.Q.What daywas it that you saw that letter?A. A week afterthe 28th.Q. Do you recallwhat day ofthe week it was?A. On a Saturday.Q. Did you see anybody's signature on it?A. Mr. Loyd's.Q. You saw Mr.Loyd's signature on the letter?A. Yes, sir.Q. Did youhave a conversation with an employee that works in the unionoffice in San Antonio about the letter?A. Yes,I talked to the secretary.When we signed the union cards on Sat-urday, the 28th,Monday morning I called her, and askedher did Mr.Shafergive her the names of the persons who had signed up, and then she said "No,but I will get them later, and I am going totype themout and I will mailthem this evening,and Mr. Slama should get it tomorrow morning."Tuesday morning I called her again and she said"Imailed it today.Mr.Slama should get it this morning by the time youget back."Q. All right.You testifiedthat you saw the letter on Mr. Slama's desk?A. Yes.Q. And thatyou testified that was a Saturday?A. That's right.Q.Was thatthe Saturday following the union meeting,the first unionmeeting?A. Yes.Q.Mr. Arrellano,what was the occasion you were inthis office?A. I was turning in my tickets for the week and getting a cash advancefor the following week.Slama testified that the only communication he had from the Union as to itsorganizational efforts among the truckdrivers was the copy of the petition in the Rcase which was received by the Respondent around August 1, 1962.Afterlong and careful consideration the Trial Examiner is convinced and findsthat the Respondent received the letter in question.His finding is primarily predi-cated upon the testimony of Arrellano who impressed him, in the main, as an honestand straightforward witness, as will be evidenced by certain excerpts from his testi-mony as to the circumstances under which he accepted a job on the suction machineon or about August 13, 1962. Slama, at times, did not so impress the Trial Examinerfor reasons which will be apparent below.Suffice it to say that in the course of histestimony at the hearing herein he evidenced a convenient lapse of memory wheninterrogated as to certain testimony of other witnesses by such shopworn phrases as"I don't remember"and the like.Arrellano further testified that while he was in Slama's office on the morning ofAugust4, 1962, Slama asked him"what did I know about the Union, and I acted asif I was dumb and said nothing,"and that Slama then said, "Yes you should, youstarted it,"and that he told him, "No, I didn't.Jack Congers was the one thatstarted it."Arrellano further testified that in the course of their conversation Slamaalso made several other statements as to what would happen if the Union"came intothe plant."Since this incident it of considerable importance the following excerptfrom Arrellano's testimony should likewise be inserted herein?Q.Whatdid he say to that?A.Well, afterwards he said that Mr. Virgil was coming down to the plantand was going to put a twenty thousand dollar icemakerbut theyhad to cancelit on account of the Union.7 The"Mr Virgil" referred to In the excerpt from Arrellano'stestimony refers toVirgil Clowe,the Respondent's general manager. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did Mr. Slama say anything about your talking to the drivers?A. Yes, he said that I had been talking to some of the drivers, and then Iadmitted that I did.Q. Do you recall anything else that was said during that conversation aboutthe Union?A. Yes, he said if the Union come in a lot of people would be out of work.Q. Do you recall anything else that was said about the Union?Anythingabout the plant?A. Yes, he said if the Union would come in the plant would probably haveto close.Slama denied all of Arrellano's testimony except that the ice machine was men-tioned in the course of the conversation.For reasons set forth above the TrialExaminer credits Arrellano's testimony as to what was said and transpired duringthe course of the above conversation and discredits Slama's denial thereof.This brings us up to what the Trial Examiner considers not only one of the mostimportant issues herein but the most pestiferous as well.He has reference to theincidents that led up to Arrellano's discharge on August 21, 1962.Before we get into the incident that led up to Arrellano's discharge, the TrialExaminer desires to point out that the record clearly shows that the Respondent waswell aware of the union activities of its truckdrivers, and that Arrellano was the ring-leader of the group.This is evidenced not only by the testimony of JohnnyKuntschik, foreman in charge of the truckdrivers, but by the testimony of otherwitnesses at the hearing herein. In addition, a prehearing affidavit given byKuntschik to an agent for the Board prior to the hearing shows that he was kept wellinformed of the union activities of the truckdrivers by one Joe Rivera, a truckdriver,who was in attendance at all of the meetings at Arrellano's home, and who had alsosigned an application-for-membership card along with the other truckdrivers at thefirstmeeting on July 28, 1962.8An excerpt from Kuntschik's pretrial statementfollows below: 9. . . Joe Rivera came to me after the second meeting the drivers had and toldme that employees had a meeting and he said he was going to vote against it.He said he was going to kill it. I said he was old enough to know what hewanted to do.He came to me and told me about the same thing two or threetimes and I answered him about the same way.I believe that Rivera told methe meetings were held at Arrellano's house.I never did ask him who wereat the meetings.[Emphasis supplied.]Further comment on Kuntschik's role in the events we are concerned with hereinwill follow below.The record clearly shows that Arrellano was involved in an automobile accidenton Thursday, August 9, 1962.On direct examination, though he admitted that hewas involved in the incident we are concerned with, he was somewhat vague regard-ing the details as to just what did happen.For example, on direct examination hetestified, in substance, that he was not aware of the fact he had hit and damaged theother car.However, on cross-examination he gave a somewhat more realistic andplausible account as to what happened.For this reason the Trial Examiner isconvinced that an overall appraisal of his testimony is the most logical way toportray Arrellano's account thereof.According to Arrellano's testimony, he was returning to Gonzales from a tripwhen the accident occurred.At the time he "was coming from San Marcos intoLuling," Texas.Though the record is none too clear as to just when the accidentoccurred, the Trial Examiner is convinced that it was somewhere in the late after-noon, or around 5 p.m. By that time Arrellano had been on the road about 12hours.His account of the accident on direct examination is inserted below.Q.What happened on that particular Thursday when you were driving?A.Well, I was coming from San Marcos into Luling, in between, and the sunwas hitting me on my right side of the eyes, and there was a car coming, anditmust have blinded me, I don't know,because I crowded this car off the road.Q. Did you come into contactwiththe car?A. No, sir.Q. You didn't hit the car?A. I didn't touch him.[Emphasis supplied.]Q.What happened then?8 See the Union's letter to the Company,supra.9 See Respondent's Exhibit No. 2. AMERICAN POULTRY AND EGG COMPANY659A.Well, I looked back in my mirror and I saw him, a lot of dust, and hehad stopped.I guesshe stopped all of a sudden.He waspulling a trailer, asmall trailer.I practically stopped, but I saw that he had stopped, and I thoughtnothing had happened to him, and I kepton going.Q. Did he look all right in the mirror?A. Yes, he did.And I passed Luling and abouttwo miles right outside ofLuling, he was coming right behind me, and he blew his horn,and Ipulled over,and I was wondering why, so then he stoppedand Istopped and he was reallymad at me, really sore, and he said was I trying to kill him,and Isaid "No."He said "Well, you nearly killed us back there."So I told him, "I didn't think that you were hurt or anything."He said "No, we are not hurt. You almost turned us over."I said "No,I sawyour car stop all of a sudden."And then he asked me how much family did I have, and I told him I hadseven kids.And he said well, if the Company would fix the car, that isall this matterwill be.Q. Did he have the trailer when he came after you?A. No, he said he had unhooked it.Q. I see. Did you look at thedamage on his car?A. Yes.Q.What was wrong with it?A. It was bended on the right fender in the back.Q. It was a dent on the right fender?A. On the right fender in the back.On cross-examination he admitted that he had hit the other car, and that he didnot stop after the accident.When he got back to Gonzales, around 7:30 p.m., he called Slama on the telephoneand told him about the accident. Slama told him to meet him at the office.When'Slama arrived at the office Arrellano started to explain to him what happened;however, Slama told him in substance to fill out a "blue form," which presumablywas a form that was used by the Company when its employees were involved inautomobile accidents, and turn it in to him the next day.Arrellano took the accidentreport form home with him and filled it out.However, he did not return to the plantuntil Saturdaymorning,August 11, 1962, at which time he turned the report overto Slama.At the same time he turned in his expense "tickets" or accounts which thetruckdrivers were required to do on Saturday mornings.About this time Slama saidto him, "Wait a minute-turn in your tickets and get whatever you have over.Weare goingto take you off the truck." 10What transpired thereafter is best told inthe following excerpt from Arrellano's testimony on directexamination:^Q.What did he say they were going to do with you?A. He said they were going to put me to work in the plant.,Q.Did he say anything about discharging you?A. No.Q. Did he give you a choice?A. No.Q. He just told you they were going to put you in the plant?A. Yes.Q.What did be say your job would be in the plant?A. He said they would put me on the suctionmachine.He said him andJohnny Guerra had talked about it already.,Q.Who is Johnny Guerra?A. He is the supervisor of thedressing room.,Q.Did anybody come in the office?A. Yes, he called Johnny Guerra.,Q.What did he say to Mr. Guerra?A.Well, he told him, said "Manuelis goingto work in there with you.Yousaid you needed somebody to run the, to operate the suctionmachine."And Johnny Guerra just said "Yes, sir, yes, sir."Thatis all he said.Q. Did he ask Guerra before he told him that he was going to put you inthere, did he ask him if it would be all right?A.Well, he said he had talked to him.10 Quotes are from Arrellano's credible testimony.727-083-64-vol. 144-43 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDAt this point we should consider the Respondent's policy asto itstruckdrivers who.have beeninvolved intraffic accidents.The importance of its policy will be apparentbelow.The record clearly shows that it had been the Respondent's policy for yearsto take a driver who had been involved in two accidents off his routeand assign himtemporarily to a job in the plant.The record is replete with testimony as to thispolicy, particularlyas to one Ben Semler.Suffice it to say at this point that Semlerhad been involved in two serious accidents about a year before Arrellano was involvedin the incident of August 9, 1962.Though there was little property damage involved in Arrellano's case, neverthelessitwas of serious nature because of the fact that he didnot stopafter he hit the othercar, ashe should have done. In other words his failure to stop and ascertain what,ifanything, had happened, put him, in the vernacular of the times, as a "hit andrun" driver.Though the Trial Examineris concernedthat Arrellano's conduct wasunintentional, nevertheless we cannot, either as individuals or a group, ignore the factsof life, such as public reaction to such conduct.At the time Arrellano was taken off the truck and transferred to the evisceratingdepartment, Slama had before him his record of previous traffic violations, whichwere listed in a report which the Respondent had received from the Texas Statehighway department several months before the accident we are concerned with hereinoccurred.Arrellano went to Slama and talked to him about his difficulties with the Statehighway department "in the early part of 1962 "During the course of their con-versation Slama cautioned him about his driving and told him to be careful in thefuture.The record clearly shows that Arrellano was well aware of the Company's policyas to its drivers who became involved in accidents during the course of their em-ployment as truckdriver.At the time Arrellano was taken off the truck and transferred to the evisceratingdepartment to operate the suctionmachinehe was well aware of the nature of thework and the difficulties that he might encounter in operating it.His testimony iscouched in plain and unequivocal language, and, quite frankly, favorably impressedthe Trial Examiner as to his credibilityas a witness.For this and other reasonswhich will be apparent the TrialExaminer insertsbelow the following excerpt fromhis testimony:Q.What did he tell you?A. He said that he had another job for me,he was going to put me in thedressing room, onthe suctionmachine.Q. Did you object to that?A. No, sir.Q. Did you voluntarily-A. I said I would try anything.Q. All right.At that time you madeno protest of going on the suctionmachine, did you?A. No, sir.Q. You took that to mean that you werebeing pulledoff the truck, didn'tyou9A. That was what he told me, yes, sir.Q. In other words, he told you that you wereno longera truckdriver, isthat right, Mr. Arrellano?A. Yes, sir, that's right.Q. And you understood fully that yourservices asa truckdriver had endedat that time, didn't you?A. Yes, sir.Q Now, did you have a choice in thematter?You could havequit,couldn'tyou?A. Yes, sir.Q. But you didn't choose to quit, did you?A. No, sir.Q. You chose to take the job that he offered you?A. Yes, sir.Q.And he described the job to you as the suction machine, is that right?A. Yes.Q. So then had you seen thatsuctionmachine work before youwent intothat job?A Yes, sir.Q Did it look like an impossible task to you or did you think you coulddo it9 AMERICAN POULTRY AND EGG COMPANY661A.Well, I was going to try.Q.All right.From the foregoing it is obvious that Arrellano was not only well aware of thenature of the job he was assigned to by Guerra, butin the circumstances that existedat the time, August 11, 1962,glad that the Respondent had been considerate enoughto keep himon itspayroll.It is to be noted at this point that Arrellano started to work on the suction machineon Monday morning, August 13, 1962.On the next day, Tuesday, August 14, 1962,the Respondent posted the following letter or notice to its employees on its bulletinboard in the plant.FORT WORTH, TEXAS,August 14, 1962.To All Employees:It has come to our attention that some employees have been lead to believethey can expect to be discharged account their part in forming a labor organiza-tion if the organization is not successfully formed.This information is incorrect and we want each and every employee to knowthis company's position in this regard.Although the management of this company does not feel such an organizationis either needed or desired there will be no discharges on this basis either duringthis activity or afterwards.The laws of the State of Texas gives each and every person a right to workwhether or not they belong to a labor organization and we certainly intend torespect the laws 100%.At any time anyone of you want to know this com-pany's position on any matter do not hesitate to talk to either your supervisoror the manager of this plant.J.A. SLAMA,ManagerOne of the Trial Examiner's reasons for setting forth the above letter is that inhis opinion it reaffirms his reasoning and finding as to the Union's letter datedAugust 1, 1962, to the Respondent concerning the organizational efforts of thetruckdrivers and its veiled warning to the Respondent to refrain from interfering withtheir rights under the Act.As the Trial Examinersees it, the Respondent posted theabove notice to dispel the idea that it had transferred Arrellano to the evisceratingline because of his knownunionactivities.In the circumstances discussed anddescribed herein the Trial Examiner wellunderstandsthe reasoning of Slama andother officials of the Respondent at the time they posted the notice, and deems furthercommentat this pointunnecessary.Suffice it to say, however, that the Respondenthad a right to post sucha notice atthe time it did or at any time itchoseto do so.The Alleged Violations of Section 8 (a) (3) and (1) of the ActAt long last we come to the disposition of, to put it mildly, the most pestiferousissue not only in this case, but in any other that has come before the Trial Examiner inmore than a decade.He has reference to the contention of the General Counselthat the Respondent treated Arrellano disparagingly by assigning him to operate thesuction machine on the eviscerating line; and that such conduct was independentlyviolative of Section 8 (a) (3) and (1) of the Act.As indicated above, Slama had talked to Guerra sometime between the eveningof August 9, when Arrellano first told him about the accident, and Saturday morning,August 11, 1962, when Arrellano turned in his report of the accident.The recordshows that Guerra was present at the time Slama informed Arrellano that he wasbeing taken off his truck route and transferred to the suction machine on the eviscerat-ing line which was under Guerra's supervision.At the time the transfer was made Albert Rodriquez was operating the machine,and had been for quite some time. The record shows that Rodriquez was anexperienced and skilled employee, and, as Arrellano put it in his testimony at thehearing herein, he could handle any job in the plant.From the record the TrialExaminer is convinced and finds that Rodriquez was familiar with all the operationson the eviscerating line at all times material herein.When this factor is taken intoconsideration then the Respondent's contention as to why Rodriquez was t, en offthe suction machine is understandable. Its contention in this regard will be dis-cussed below.According to Guerra he had discussed with Slama the possibilities of takingRodriquez off the suction machine and using him as his assistant.One of thereasons he wanted him to take over part of his work was because of his health.The securing of a replacement for Rodriquez was an important factor.Consequentlywhen Slama asked Guerra if he could use Arrellano in the eviscerating department, 662DECISIONSOF NATIONALLABOR RELATIONS BOARDhe told him he was willing to do so because he felt that Arrellano could be trained tooperate the suction machine, and that Rodriquez could thenassumehis duties as hisassistant.The result of the discussion among Slama, Guerra, and Arrellano onthe morning of August 11, 1962, was that Rodriquez would be taken off the machineand Arrellano would replace him, on Monday, August 13, 1962.When Arrelano reported for work on Monday morning, August 13, 1962, he wasput on the suction machine.Rodriquez and Guerra worked with him for at least thefirst 3 days, and instructed him how to operate the machine.At this point the TrialExaminer feels that he should insert herein below a description of and his interpre-tation of the testimony in the record as to its function and operation.The machine is a nozzle about 16 inches long and weighs about 6 pounds. Inmany respects it looks like the nozzle thatisona gasoline hose at filling stations.I"It is attached to a hose which in turn is attached to a suction tank which is under 35or 40 pounds of air pressure at all times.The nozzle is attached to theceiling ofthe eviscerating room by a cable.As the chickens come down the line the operatorpokes the nozzle inside the chicken from the rear and pulls a trigger.At this timethe air sucks out the lungs and sex glands and the chicken goes on to the next manwho pulls it down and cuts off its neck. From there the chickenmoves on downthe line for further processing until it finally comes to the inspectors for the Depart-ment of Agriculture who examine the carcasses to see if they meet the standard ofthe Pure Food and Drug laws. It was at the latter station that Arrellano's derelic-tions in operating the suction machine were first discovered and reported to Guerraby the veterinarian in charge of the inspecting crew.At the hearing herein all parties agreed that Guerra's testimony as to what theveterinarian in charge told him about Arrellano's handling of the suction machine,which was to the effect that he wasmissingthe lungs and that if he continued to doso he was going to cut the line down to "twenty-two birds a minute."For reasonswhich will be likewise apparent below the Trial Examiner feels that at this pointitwould be well to insert the following excerpt from Guerra's testimony as to thewarning he received from the veterinarian and its relationship to Arrellano's dis-charge on August 21, 1962.Q. Did you discharge Arrellano?A. Yes, I did.Q.Was that on account of union activity?A. No, that don't have nothing to do with it.Q.Why was he discharged?A. Well, for the past four days the Doctor was writing me every day aboutArrellano was missing the lungs, and I would talk to the Doctor and say,"Well, maybe tomorrow he will do better.Let's give him a chance." So hefinally got to the point that he said either-Mr. PENSHORN: If it please the Examiner,this is goinginto some morehearsay statements.TRIAL EXAMINER: I said subject to-I understand it. I have had these casesbefore.A. If the removal ofthe lungs wasnot out of the bird the way they shouldbe, he would slow the line down to about, say, twenty-two birdsa minute.After long and careful consideration of the record and the briefs of the partiesthe Trial Examiner reaches the following conclusions regarding the position of theparties asto the discharge of Arrellano by the Respondent on August 21, 1962. Inarriving at his ultimate conclusions the Trial Examinerassures allparties that hehad read and reread the record herein and that his ultimatefindingsherein arepredicated upon the record considered as a whole, and he will let the chips fallwhere'er they may.The General Counsel contends that Arrellano should never have been assignedto the eviscerating line, and that he should have been placed in the packing depart-ment.His reasoningin this regard is predicated on the theory that it was and hadbeen the policy of the Respondent for quitesome timeto transfer its truckdriverswho had been taken off their trucks for one reason or another to the packing depart-ment.In support of hisposition inthis regard hereliesprimarily upon the fact thatSemler,who likewise had been involvedin severalaccidents,was placed in thepacking department after he was taken off his job as a truckdriver.The Respondenton the other hand contends that there were no jobs available in the packing depart-mentat the time Arrellano was taken off his truck. Though the record is none too11Counsel for the Respondent brought a nozzle to the hearing so that all parties couldinspect it and thus understand what the witnesses were talking about. AMERICAN POULTRY AND EGG COMPANY663clear as to the job situation in the packing department at the time that Arrellanowas taken off his truck,it does show that the Respondent had at times deviated fromits policy in this regard.This is well illustrated in the case of Navejar who was givena job on theevisceratingline instead of the packing room a few weeks before theincident as to Arrellano arose.Though Navejar was not operating a suction machine,he was pulling feathers off the chickens,which to many of us would be just asdistasteful and irritating as the suction machine job was to Arrellano, which theTrial Examiner is convinced was one of the main reasons for his failure to do asatisfactory job while he was on the machine.As the Trial Examiner sees it, the"sucking" of "innards" out of dead chickens at the rate of 24 per minute is a far,cry from driving a truck over the countryside in and around the Guadalupe Rivervalley.In the circumstances Arrellano's mental attitude toward the job in questionis understandable, at least to the Trial Examiner.At this point the Trial Examinerdesires to point out that Navejar was put on the eviscerating line after he had beeninjured in the course of his employment,while Arrellano was put on it after he hadbeen involved in a hit and run accident.As far as the record is concerned there isno evidence that Navejar was dissatisfied with his "temporary job," or that anycharges were made against the Respondent because it did not take him off the lineafter he signed an application for membership in the Union, and that by keepinghim on said line it was treating him in a disparaging manner because of his member-ship in and activities on behalf of the Union.Though to some this observation ofthe Trial Examiner may seem trivial and nonsensical but not to him when he con-siders it inthe light of the contentions of the General Counsel that Arrellano shouldhave been placed on this job or that job and somebody else moved to another joband on and onad infinitum.Quite frankly, it is for this reason that the testimonyin the record,in this regard,has been most difficult to fathom.It is quite true thatthe Board has in the past been faced with situations where an employee has beentreated disparaginglyby hisemployer because of his union activities and there arecases to support the overall theory of the General Counsel.However,in those casesthe theory of the General Counsel was supported by a preponderance of the evidenceconsidered in the light of the record as a whole. In the considered opinion of theTrialExaminer the record herein is not.While it is true there is "suspicion," butsuspicion and conjecture are not evidence.In such circumstances the Trial Examinerhas no alternative but to recommend below that this particular allegation in thecomplaint be dismissed in its entirety.We now come to the contention of the General Counsel that Arrellano was nottreated fairly after he started to operate the suction machine, particularly as to restperiods.Here again we are faced with a difficult and annoying factual situation.As indicated above, Albert Rodriquez operated the suction machine before Arrel-lano was placed on it.When Rodriquez was operating it the next employee on theline was Rudy Perez, whose regular job was cutting the necks off the chickens. Bothhad worked on the "line" for quite some time, and were able to do each other'swork.As a result it was the practice for them to change jobs.However, whenArrellano took over the job, Perez was transferred to the trucking department andgiven Arrellano's truck to operate.Consequently when Arrellano took over themachine the situation changed.This was his first job on the eviscerating line andof course he was in no position to take over the neck-cutter's job,from time to time,primarily because hismainconcern was to learn and become accustomed to his jobon the suction machine.As a result of this and other obvious reasons such as themonotony of the job, it was unquestionably difficult for him to get acclimated to it.As indicated above Rodriquez worked with Arrellano the first 2 days he was on thejob.Thereafter he was more or less on his own,except for short periods when hewould be relieved by Guerra, and Amando Aquirre, who took over the neck-cuttingjob when Perez was assigned to Arrellano's truck.A day or so after he took overthe job he had some trouble with his hands swelling up.Arrellano testified that hecomplained to Guerra about his hands.Guerra admitted in the course of his testi-mony that he had told him on one occasion that his hands"hurted."Even so, theTrial Examiner is convinced that Arrellano was not seriously handicapped by hiscondition,and that it was of a temporary nature.A compelling reason for hisconclusion is the fact that if his condition was of a serious nature, then the Respond-ent itself by the very nature of its business operation would have been forced toremove him from the line for economic reasons, since the sucking of the lungs outof the chickens was an important and necessary part of its eviscerating process.Another reason for the Trial Examiner's ultimate conclusion is the fact that Arrellanoneither sought medical attention for his condition,nor, insofar as this record isconcerned,filed a claim for workmen's compensation,which would have had juris-diction over a condition such as his, since it clearly arose out of and was sustained 664DECISIONSOF NATIONALLABOR RELATIONS BOARDin the course of his employment.In the circumstancesthe TrialExaminer is con-vinced that the above-discussed condition of Arrellano was of a temporary natureand was not the primary cause of his difficulties in operating the suction machine.The Respondent's position is that it discharged Arrellano for cause.As the TrialExaminer sees it the Respondent'smain defense to this particular allegation in thecomplaint was to the effect that the burden of proof was on the General Counsel toprove his case by a preponderance of the evidence considered in the light of therecord as a whole. In such circumstances the Trial Examiner after long and carefulconsideration will likewise approach and dispose of the issue as to Arrellano in similarfashion.Singularly enough its defense is found in the testimony of Arrellano himselfas to his difficulties in operating the suction machine, and his conversation with Guerra.As pointed out above,Arrellano had been warned by Guerra to be careful about"missing the chickens,"that is, letting them go by on the line without sucking outtheir lungs.Arrellano's testimony in this regard was as followsQ. Did Mr Guerra say anything to you about you have to speed up?A. He warned me twice on a Friday and on a MondayHe said if I didn'tlearn he would have to let me goQ.Were you trying?A. I was doing my best.I told him that.I told him I couldn'tdo no better.Q. And did he say anything to you about missing some chickens9A. Yes,he didI told him I was doing my best.The foregoing incident occurred on or about Friday, August 17, 1962.Accordingto Arrellano,Guerra warned him again on Monday,August 20,1962, and in sub-stance told him that if he did not do a better job he would have to discharge him,which he did on the next day, Tuesday,August 21,1962.What transpired at thattime is, in the considered opinion of the Trial Examiner,best told in the followingexcerpt from Arrellano's testimony on direct examination.Q. You ,testified that Johnny Guerra spoke to you about speeding up.Didhe ever say anything to you about discharging you?A Yes, on that Friday he said if I didn't learn he would have to let me go.He also told me that on a Monday morning.Q. He told you that the following Monday?A. Yes, sir.Q Andyou say your last day was Tuesday?A. Yes, sir.Q.What happened on that day?A.Well, hejust came by and after we were through cleaning up, and hesaid"Manuel,Iam going to have to let you go"Said "Go see JohnnyKuntschik and ask him if he has anything for you " SoQ. If hehas any what?A. If he has anything for meHe meant any work for meQ. Uh-huh.A So I went over and asked Johnny Kuntschik,I asked Johnny,"JohnnyGuerra told me to come see you, if you had any work for me,"and he sortor smiled and said "No,I am sorry,I don't have anything for you "So then afterwards I just went looking for Johnny Guerra and asked himfor my check and a statement for my unemployment,and he went and got mycheck, and he said Mr Slama said thattheydidn'tgive no statement forunemploymentThe next day I went to Yoakum and I applied for unemployment, and thelady gave me a form, and said for me to give it to her the followingWednesday.The following Wednesday, when T filed for unemployment T gave it to her,and I stated that I thought that T had been laid off for union activitiesConclusion as to the Discharge of Manuel V. ArrellanoIt has been well said that "Great cases like hard cases make bad law." i2 So isithere regarding the issue as to Arrellano.The TrialExaminer is convinced afterlong and careful consideration of every aspect of the case at hand that the GeneralCounsel has failed to sustain his contention as to Arrellano by a preponderance ofthe evidence considered in the liizht of the record as a wholeTo be sure thereis strong suspicion that he was discharged because he was the"ringleader" of theUnion, a fact that was well known to the Respondent at all times material herein,12From the decision of Justice Holmes inNorthern Secnritiec Co v United States.193 U S 197, 400 (1904). AMERICAN POULTRY AND EGG COMPANY665butsuspicion is not evidence.Neither the Trial Examiner nor any trier of thefacts can or should predicate findings of fact upon either suspicion or conjecture.Consequently any predilections of the Trial Examiner are beside the point.Manyfactors have entered into his ultimate determination of this pestiferous issue.Forexample, it should be borne in mind that Arrellano was involved in a "hit and run"accident while driving one of the Respondent's trucks.Regardless of past policyof the Respondent towards its truckdrivers who had been involved in accidents, itwould have been justified in discharging him for this unfortunate incident, regard-less of his activities for and on behalf of the Union, all of which were well known toitat the time the accident occurred; but this it did not choose to do, and retainedhim in its employment in the circumstances discussed at great length above.Thoughthe job he was assigned to, operating the suction machine, was not only difficult butdistasteful as well, to Arrellano, it was at least a job.Moreover it gave him aboutthe same number of hours per week as he had on his truck, andpaid the same rateper hour,which was an important factor to him since he had a large family tosupport.When these factors are considered in the light of the record as a whole,and the testimony as to who should have been put on the suction machine and whoshould have been taken off this job and that job and Arrellano put there in hisplace, and so on and onad infinitum,then, to the Trial Examiner at least, a doubt-ful situation arises.Such doubt negates a preponderance.In all the circumstances discussed and described above, the Trial Examiner isconvinced and finds that the General Counsel has failed to sustain his burden ofproof as to the discharge of Arrellano.Consequently he will recommend hereinthat the complaint be dismissed in its entirety as to the discharge of Arrellano.As the Trial Examiner sees it, in the final analysis what he has been faced withherein regarding the case as to the discharge of Arrellano, is well phrased in thefollowing quotation from one of Whittier's poems:For of all sad wordsof tongueor pen,The saddest are these: "Itmight have been!"[Maud Muller (1856) Stanza 53]And so is it hereThough the Trial Examiner has disposed of the case as to the discharge ofArrellano, and other allegations in the complaint that alleged that he had beentreated disparagingly by the Respondent when it transferred him to the evisceratingline, there yet remain for disposition certain allegations in the complaint regardingspecific violations of Section 8(a)(1) of the Act that are concerned with statementsmade to Arrellano by officers and agents of the Respondent at times material herein.The Trial Examiner has reference to statements made by Slama to Arrellano onAugust 11, 1962, which have been set forth hereinabove.Since the statementsreferred to are on their face clearly intimidating, particularly since they were madeto the recognized "ringleader" for the truckdrivers in their efforts to exercise theirrights under the Act, the Trial Examiner finds that Slama's statements to Arrellanowere violative of Section 8(a) (1) of the Act.13Other alleged violations of Section 8(a) (1) of the Act will be disposed of below.Alleged Independent Violations of Section 8(a)(1) of the ActAs indicated above the complaint as amended alleges, in substance, that Slama,Guerra, Leando, and Kuntschik, engaged in conduct violative of Section 8(a)(1)of the Act, by threatening employees, promising them benefits, and interrogatingthem as to their union activities, on various dates between July 30 and September 1,1962The General Counsel in support of his position in this regard offered thetestimony of Arrellano, Juan Caballero, Pedro Navejar, Jr., and John A Kuntcshik,whom he called as an adverse witness under Section 43(b) of the Federal Rules ofProcedure.Let us first consider the testimony of Juan Caballero.At the time of the hearingherein Caballero was not an employee of the Respondent, though he had been attimes material herein from sometime in October 1961 to on or about January 4,1963.During this entire period, except for about a month in thewinterof 1962,he was a truckdriver.He was also one of the truckdrivers that attended themeetings at Arrellano's home, and signed an application card for membership inthe Union along with the other truckdrivers on July 28, 1962.13 Seesuprafor the TrialExaminer's conclusionsand findings as to Slama's credibilityas a witness. 666DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to Caballero, about 2 weeks after he signed an application for member-ship in the Union, he had the following conversation with Slama:Q. All right.What did he say to you, if anything?A. I walked in the door and handed over my tickets, and he told me, "You'allboys have got me in some hot water by trying to vote the Union in."Q. All right.TRIAL EXAMINER: I couldn't hear it.Said what?Q. (By Mr. OLSON.) Would you repeat that for the Examiner,please?A. He said that "You'all boys are trying to-got me in some hot water bytrying to get the Union in."TRIAL EXAMINER: All right.Q. (By Mr. OLSON.) All right. Did you say anything to Mr. Slama?A. No, I didn't.Q. How long were you in the office?A. About fiveminutes.He further testified that this was the only conversation he had with Slama aboutthe Union.As the Trial ExaminerseesitSlama's remarks to Caballero containedno threatsof reprisaland asfas as he is concerned were more or less in a jocularvein.In the circumstances the Trial Examiner will ignore Caballero's testimony inthis regard, not only for the reasons stated but for the further reason that theincident in question is notspecifically alleged in the complaint as amended.Caballero further testified as to a conversation he had with Foreman ManuelLeando about a week after his conversation with Slama.14Caballero's account ofthe incident in question is best told in the following excerpt from his testimony,which stands uncontradicted and undenied in the record, and is fully credited by the-Trial Examiner.Q. All right.Did you ever have a conversation with Manuel Leando?A. I did.Q. And who is Manuel Leando?A. Sir?Q.Who is he?What is his job?A. He is supervisor of the packing crew.Q. And was the conversation about the Union?A. Yes, sir.Q.What day of the week was it?A. It was on Saturday evening.Q. About how long after this conversation was Joe Slama?A. It must have been, oh, I would say about a week or so.Q. And what did he say to you about the Union?A. Well, I came in from a route from Corpus, I think it was, and I was.sitting inthe lunch room, trying to write my tickets out so I could turn them in,and I asked him what did he think about the Union, and he told me if the plantwould go union that we wouldn't have the security of our jobs, that if it wentunion,the plant would have to close down, and another thing, he said if hehappenedtomeet meand my wife on the street, him and his wife wouldn'tspeak to us because they would find us guilty, that we was guilty of trying to-the plant would be closed because we was guilty of it, we would be the causeof it.Q. During that conversation did he say anything about a house, buying ahouse?A. Yes, he said if the Union would come in that we wouldn't have thesecurity of a job, that we wouldn't be able to buy a house or a car because wewould be afraid the plant might close any day.While it is true that Caballero broached the subject of the Union to Leando inthe courseof their conversation, nevertheless Leando's statements went far beyondthe mere expression of an opinion; they were, to say the least, not only intimidatingbut threateningas well.Though Leando's threat ofsocial ostracismto Caballeroand his wifewas on its face disgusting and in bad taste, nevertheless, the TrialExaminer does not consider it of a too serious nature for the reason that there is,no evidence that he and his wife were either "status seekers" or personal friends ofthe Leandos.In the circumstanceshe will ignore Leando's comments. Suffice itto say that they stand uncontradicted and undenied in the record.14 See paragraphs 6(f), (g), and(h) In theabove excerpt from the complai[,t. AMERICAN POULTRY AND EGG COMPANY667As indicated above, the Trial Examiner is not unmindful of the fact that it wasCaballero who brought up the subject of the Union in his conversation with Leando,nevertheless for reasons stated above the Trial Examiner finds that by such state-ments the Respondent, through itsforeman,Manuel Leando, engaged in conductviolative of Section 8(a)( I) of the Act.One of the most important witnesses called by the General Counsel in supportof his case-in-chief was Pedro Navejar, Jr.The record shows that his testimony wasnot only important as to certain specific allegations in the complaint regarding viola-tions of Section 8 (a) (1) of the Act, but that his ballot was challenged by the Re-spondent at the Board election on October 13, 1962.According to Navejar's credible testimony he was employed by theRespondentas a truckdriver on or about May 14, 1962, and worked continuously in this capacityuntil on or about July 5, 1962, when he sustained an injury in the course of andarising out of his employment with the Respondent, while on a trip to Corpus Christi,Texas.Since his testimony as to what transpired after his injury on July 5, 1962,has an important bearing on the representation case, the Trial Examiner feels thathe should set forth below a summation of his testimony.According to Navejar the accident referred to occurred while he was stacking`boxes at the loading dock in Corpus Christi "when my foot just slipped." 15The"accident" did not cause him any serious difficulties until Sunday night, July 8, 1962.On that date he reported for work as usual and told Kuntschik about the incident,.and that he was unable to operate the truck.The result of their conversation wasthat Kuntschik told him to report the accident to Slama the next day and to "go seeDr. Cruz," which he did.During the next week or two he reported to the plant,every day or so and was given what is referred to in the record as a "hot-shotdelivery" on occasion to Yoakum, Texas.16During this period he was being treatedby Dr. Cruz for his injuries, who told him that he was not to drive a truck untilhe gave him a release.Navejar further testified that part of the medication consisted of the taking ofpills and shots, which made him dizzy.He went to Kuntschik and told him abouthis condition and that Dr. Cruz had told him not to drive a truck until he had givenhim a release.As a result of Dr. Cruz' instructions to Navejar he was transferredto the eviscerating line under the supervision of Foreman Guerra.The job assignedhim was in the "picking department," where he pulled the feathers off the chickensas they went down the line.Navejar was assigned to the "picking line" somewherearound July 28, 1962, and was so employed at the time of the hearingherein.17According to Navejar he had a conversation with Guerra somewhere around thefirst week of August 1962, in which he was queried by Guerra about the Union.According to his testimony, the conversation took place shortly after the Respondentreceived a copy of the Union's petition for an election. Since Navejar's testimonyon cross-examinationis clear and to the point, the Trial Examiner feels that the'following excerpt therefrom should be inserted herein below:Q. Now, wait aminute.Sometime after the 28th you had a conversation with JohnnyGuerra andtellme what the questionis heasked you.A. He want to know ifI was goingto vote for the Union.Q. And what did you say?A. I told him I didn't know. Then he told me if the Unioncame in that someinnocentpeople would be out of work.Q.You said amomentago he askedyou one questionand then walked off.Now I am trying to get exactly what happened,please,sir.Now, let's take it,one at a time.Tell me again what he asked you.A. He wanted to know ifI was going to vote union.Q. And what did you say?A. I told him I didn't know.,Q.Did he say anything else or did he turnaround andwalk off?A.Well, he turned to me, this is what he said at thesametime he wastalking tome, he saidif it go union thata lot of innocentpeople will be outof work.15Quotes from Navejar's credible testimony.10As the Trial Examiner interprets the record a "hot-shot delivery"ismade in a smalldelivery truck and is only used for the delivery of small ordersto nearbycustomers.Yoakum is about 30 or 35 miles southeast of Gonzales.17 Seeinfra,for further comment as regards Navejar's job status at the time of theelectionon October13, 1962. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. All right.Now, was that all he said?A. Yes, sir, and he walked off.He further testified that this was the only conversation he had with Guerra inwhich the Union was mentioned throughout his entire tenure of employment withthe Respondent.Guerra deniedin totoNavejar's testimony as to the above incident.Here again the Trial Examiner is faced with an issue regarding the credibilityof the witnesses who testified for the parties at the hearing herein.He not onlyheard their testimony but he carefully observed their demeanor while they weretestifying.After long and careful consideration the Trial Examiner credits Navejar'saccount of the conversation and discredits Guerra's denial thereof, and finds that hemade the statements attributed to him by Navejar, and that they,standing alone,were violative of Section 8(a)(1) of the Act, when considered in the light ofthe record as a whole, particularly the conduct of other supervisors for the Re-spondent during this crucial period, as will be evidenced by his findings belowregarding Kuntschik's activities during the period in question.According to Navejar's credible testimony, Kuntschik talked to him at least threetimes about the Union.These conversations occurred about a week after he hadbeen transferred "into the plant," that is, placed on the eviscerating line pickingchickens, and were on successive days, Monday, Tuesday, and Wednesday.Histestimony was as follows:He just told me how to vote, what is right, and he told me if it did go in alot of innocent people would be out of a job, and then he told me if theUnion didn't go in I could have my M route back.Q.M route, what does that M route stand for?A. It stands for the valley, that would be Mission, Edinburg, all the waydown to Harlingen.Q. Is that. the route you had before you wereA. Yes, sir.Q. Before you got hurt?The WITNESS: If the Union didn't come in, 1 could have my route back.He further testified that Kuntschik told him in one of these conversations that a"Mr. Collier,would close the plant."From what the Trial Examiner is ableto glean from the record the "Mr. Collier" referred to by Navejar in his testimonywas Virgil Clowe, supervisor of production plants.In another conversation, during this same period, according to Navejar, Kuntschiktold him in substance that Gonzales was a small town and, "if a union come in itwouldn't work, the town is too small."The last conversation that Navejar had with Kuntschik about the Union occurredsometime in the latter part of August or early in September 1962.Though the dateof the above conversation is none too clear in the record, the Trial Examiner isconvinced that it was"a few days" 18 after Arrellano was discharged,which therecord shows, and the Trial Examiner has found above, was August 21, 1962. Inthe circumstances the Trial Examiner finds that the conversation in question tookplace sometime around August 25, 1962.Kuntschik on direct examination specifically denied that he made the statementsattributed to him by Navejar.However, on cross-examination he admitted thathe had talked to him about the Union.Kuntschik in a pretrial statement given to a Board agent before the hearingherein admitted that he had interrogated one Charles Howard as to his union ac-tivities.Since the Trial Examiner is confronted with an issue as to the credibilityof Kuntschik,he feels that the following excerpt from his pretrial statement shouldbe inserted herein :I asked Chas.Howard if he had signed a union card and how they comeabout.He told me that it was on a Sunday after noon and that ManuelArrellano and Wally Casares come and got him and took him up to ManuelArrellano's house.He said there was a white man there and he didnt' knowwho he wasHe said he read something to him and they asked him to signitHoward said he told them he wanted to take it home to his wife becausehe could not read but that they told him to go ahead and sign it so he wentahead and signed it, I asked him if he knew what he was signing and he saidno, I said you should not sign anything when you don't know what it is.Youcould sign your house away18 Quotes from Navejar's testimony AMERICAN POULTRY AND EGG COMPANY669In view of Kuntschik's admitted interrogation of Howard as to his union activitiesand his further admission on cross-examination that he had discussed the Unionwith Navejar the Trial Examiner is convinced and finds that Kuntschik made theremarks attributed to him by Navejar, who impressed him as an honest and forth-rightwitness while on the other hand Kuntschik did not so impress him. TheTrial Examiner's observation and findings regarding the issue as to the credibilityof the witnesses, Navejar and Kuntchik, has been predicated upon his observa-tion of them while they were testifying and in the light of their testimony as awhole, not out of context, but when considered on the record herein in its entirety,both oral and documentary.'°In all the circumstances the Trial Examiner finds that Kuntschik's statements toNavejar constituted interference with, restraint, and coercion of the rights guar-anteed employees under the Act, and consequently were violative of Section 8(a)(1)thereof.The complaint hereinalleges inparagraph 6(c) that: "On or about August 11,1962, J. A. Slama threatened employees that Respondent would refuse to purchasefixed assets, if the Union came in."According to the record, the proof offeredby the General Counsel in support of this allegation was through the testimonyof Arrellano, who referred to an "ice machine" when he was interrogated regardinghis conversation with Slama on Saturday morning, August 11, 1962 20The TrialExaminer has inserted above an excerpt from Arrellano's testimony, and has foundthat Slama made the statement attributed to him by ArrellanoEven so, the TrialExaminer is convinced that this particular statement by Slama when considered inthe light of other testimony in the record was not in and of itself violative of theAct.His reasoning is predicated upon the record as a whole, which quite frankly,he feels, does not justify a specific finding in this regard.Having found as above the Trial Examiner will recommend the dismissal of thecomplaint as to Arrellano,and that the Respondent cease and desist from engagingin conduct violative of Section 8 (a) (1) of the Act.B.The objections to the election in Case No. 23-RC-1949As indicated above the Union filed its petition in the representation case on orabout August 1, 1962.Thereafter a hearing in the R case was held in Gonzales,Texas, on September 5, 1962, in the Gonzales County courthouse.21Thereafter onSeptember 21, 1962, the Regional Director issued his Decision and Direction ofElection.In his decision the Regional Director made the following finding whichthe Trial Examiner deems pertinent to the issues herein, for reasons which will beobvious to all below-The Petitioner seeks only a unit of truck drivers and the parties stipulatedthat the appropriateunit is oneof all employees who are regularly employedas truck drivers at the Employer's Gonzales, Texas, plant.The only issuearising as to the unit concerns two employees who the Petitioner would excludeas not being regularly employed as truck drivers and who the Employer wouldinclude.The record shows that one of these employees, Ben Semler, makesemergency deliveries and at times drives a truck for an entire week.Other-wise, he, as do the drivers as to whom thereis nodispute, performs work in theplant such as working in the packing room and assisting as a shipping clerk.The other employee in dispute, Frank Sestak, was characterized by the Em-ployer's manager as a regular driver.The manager, who was the only witnessas to these employees' duties, testified that Sestak's duties in addition to drivinga truck include performing certain maintenance functions such as greasingtrucks and seeing that maintenance is kept up on the trucks. Sestak's drivingduties have been temporarily curtailed because of ill health but he continues todrive a regular route once a week, and be may drive an entire week on occasion.As it appears from the record as a whole that both of these employees spenda substantial part of their time driving trucks, are classified as truck drivers bythe Employer, and work under the same immediate supervision as the othertruck drivers, I find they have a community of interest with the other driverswho the Petitioner seeks.Accordingly, I shall include them in the unit.SeeE. H Koester Bakery Co., Inc,136 NLRB 10060 See Respondent's Exhibit No 2, Iuntschik's pretrial statement20 Seesupra21Seeinfrafor importance of this observation 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe election was held on October 13, 1962.The tally of ballots is set forthbelow.1.Approximate number of eligible voters------------------------92.Void ballots----------------------------------------------03.Votes cast for-petitioner----------------------------------24.-----5.--------------------------------------6.Votes cast against participating-labor organization(s)---------47.Valid votescounted(sum of 3, 4, 5, and 6)--------------------68.Challenged ballots-----------------------------------------69.Validvotes counted plus challenged ballots(sum of 7 and 8) ------1210.--------------------------------11.----------------------------------------On October 18, 1962, the Union filed timely objections to election with theRegional Director; a pertinent excerpt therefrom follows below:I.Prior to the election being held certain law enforcement officers of GonzalesCounty had the Union meetings under surveillance and on at least one occasionrepeatedly drove by the place where the meeting was being held and thenparked in front of the building where employees were discussing the Union.At such time, it was known by at least some of the employees that such officialor officials opposed the Union meetings and Union activities so that there was ageneral fear of reprisal by the employees if they participated in or voted forthe Union.H.On one occasion a law enforcement official questioned one of the leadersfor the Union and in the process of such questioning made statements to theeffect that if there was a picket line placed around the employer's place ofbusiness that certain people might be hurt.This further created a generalatmosphere of fear and reprisal on the part of those engaged in supporting theUnion and its movement to organize the employees.M.Certain law enforcement officials of Gonzales County, Texas, where theEmployer's place of business is located, did on one occasion follow the auto-mobile of the Union representative as it left town following a meeting of theemployees discussing Union activities.The surveillance of Union meetingsby law officers and the subsequent following of a Union representative hadthe effect of implying that the Union representatives faced arrest and shouldnot return to the County.This further created a general atmosphere of fear ofpossible reprisal in the event of even legitimate Union activity.IV.The Union further objects to the activities on behalf of the officers,agentsand employees of the employer in interfering with and coercing its employeesin the exercise of their rights guaranteed by Section 7 of the National LaborRelations Act.Such officers, agents and employees openly let it be known thatthey opposed their employees participating in Union activities and wrongfullysought to dissuade them from participating in Union activities and organization.V.The composite effect of the above and foregoing acts was to create a generalatmosphere of fear and reprisal so that a free and uninfluenced election, asguaranteedby theAct, could not and was not held.Thereafter,as pointed out above,the Regional Director on November 23, 1962,issued his Supplemental Decision,Order Directing Hearing, Order ConsolidatingCases andOrderTransferring Representation Case,which is the predicate for theissue we are concerned with herein. Since we are now concerned,at this point,in the objections to the election,the Trial Examiner feels that the following excerpttherefrom should be inserted herein below:Immediately following the counting and tallying of the ballots,a copy of thetally of ballots was served upon the parties by the Board agent who conducted AMERICAN POULTRY AND EGG COMPANY671the election.The tally of ballots shows that of approximately 9 eligible voters,2 cast ballots for the Petitioner, and 4 cast ballots against the Petitioner.There were no void ballots.There were 6 challenged ballots, which weresufficient in number to affect the results of the election.On October 18, 1962, the Petitioner filed timely objections to the election,a copy of which is attached hereto.Pursuant to the Board's Rules and Regulations, an investigation of thePetitioners'Objections and the challenged ballots has been conducted.The Challenged BallotsSet out below are the names of the persons whose ballots were challenged,the reason for the challenge, and by whom they were challenged.-NameReason forChallengeBy whom ChallengedManuel Arrellano-------------Discharged-8(a)(3)-------------------Employer (5).Pedro Navejar -----------------Not on list--------------------------Employer (0).Stanley Malatek--------------Not a regular driver-------------------Petitioner (0).Guadalupe Casares------------Not on payroll ------------------------Employer (5).Frank Sestak------------------Drives only one day-classified asPetitioner (0).truck driver after hearing.Ben Semmler------------------Not a regular driver-------------------Petitioner (0).The undersigned is of the opinion that the objections and the challengedballots and the evidence adduced during the investigation of such objections andchallenges raise substantial and material issues of fact, credibility and policywhich can best be resolved by a hearing.Accordingly, it is so recommended.After long and careful consideration the Trial Examiner is convinced that heshould first dispose of the Union's objections to the election, not only because theyhave perturbed him no end, but for the further reason that they raise a most dis-turbing and delicate issue when considered in the light of the language used by theUnion in its formal protest, which has been set forth hereinabove, and the testimonyin the record it offered in support of its position in this regard.The Trial Examinerhas particular reference to the Union's contentions as to the activities of "certain lawenforcement officers Gonzales County . .The Union's principal contention in this regard is found in the testimony ofShafer and Loyd, its business representatives, concerning an incident that occurredon the night of October 11, 1962.A summation of their testimony regardingthis incident follows below.As indicated above the truckdrivers held a meeting at Arrellano's home on thenight of August 11, 1962.During the course of the hearing two of the driverswho were present at the meeting, Arrellano and Caballero, were queried in thisregard.Arrellano testified that he saw a car which he identified as the sheriff'scar pass by his home on several occasions on the evening in question.On theother hand Caballero, who was also present at the meeting, testified that he didnot see the car in question.Navejar who was also present at the meeting wasnot queried in this regard by any of the parties.Shafer and Loyd further testified, in substance, that they had seen the car, iden-tified by Arrellano as the sheriff's, pass by the meeting place on several occasions.They further testified that when they left Arrellano's home they saw the car comeout from a side street and that it followed them for seven or eight blocks to wherethey turned off to go back home. Since the Trial Examiner feels that the testimonyof the union representatives regarding this incident is of importance he insertsthe following excerpt from Loyd's testimony, which, to him, is couched in clearand understandable languageDIRECT EXAMINATIONQ. (By Mr. PENSHORN.) Mr. Loyd, you heard Mr. Shafer's testimony withregard to the automobile that followed you out of Gonzales.Were you withhim on that particular night?A. Yes, sir.Q. And did you see a light-colored Ford automobile follow you from Mr.Arrellano's house as you left town that night, sir?A Yes, sir. I was driving. 672DECISIONSOF N AIIONALLABOR RELATIONS BOARDQ. Didyou also see the automobile passing in front of Arrellano's house asthe meeting was being held?A. Yes, sir,Ikept track of how many times it went around,and eachtime that he went, but I lost those notes and couldn't find them.Q. But it was more than once, was it, sir?A. It was six or seven times.Q. And did younotice how many men were in that automobile?A. Just two people in it.Q. Twopeople in it.Did you also see that car parked a short distance from Mr.Arrellano's homeas you left his house that night?A. Yes, sir.Mr. PENSHORN:That is all.CROSS-EXAMINATIONQ. (By Mr. GoocH.) Now, how farwas the car parked from Mr.Arrellano'shouse?A. He kind oflives on a horseshoe street.He lives over in the center ofit.Then when you come back around, there is really no street to the right,but we took to the right because we was going to Rockport instead of back toSan Antonio, and it was bushes, a bunch of trees, and when we took off onthis trail, these lights on this Ford come on.Q. In other words, the two men were sitting there in the car some distancefrom Arrellano's house?A. It's right around the comer from it.Q. All right.Now, did youall take off first or did the men take off first?A.We took off first.Then when we passed in front of it, the lights comeon and the car took out after us.Q. How close did he get to you?A. Oh, Iguess it was a hundred yards.Q. A hundred yards?A. Before he seen that we were going a different direction,I think,than whathe thought we were going.Q Oh, I see.Mr. GoocH: Well, that is all, thank you, sir.Loydfurther testified that the only indication they had that the car in questionwas driven by a "law enforcement" officer was because the driver had a "western"hat on.While it may be true that the "law men" down in that part of the countrywear"western"hats instead of uniforms,it is also true that a lot of other folks dotoo as may be evidenced by simply walking down the streets, and "watch the folksgo by."Another incident involving the sheriff of Gonzales County is found in the testi-mony of Arrellano.Before we get into that the Trial Examiner desires to pointout that the incident that he is about to relate arose out of a fight that occurred atthe home of one Canuto Luna on the night of August 24, 1962, at which one Guada-lupe Cesares was badly cut up.According to Arrellano he was at the party whenthe fight occurred, but was neither a participant nor a witness to what transpired.On the next day, August 25, 1962, be was called into Sheriff McGinty's office andqueried about the incident.According to Arrellano's testimony the sheriff hadalready talked to others who were present at Luna's home when the fight occurred,including one Henry Luna, and thatthe latter had told the sheriff that the fight was"over the Union."22To the TrialExaminer,Arrellano's testimony in this regardis important because it tends to explain his later testimony as to what the sheriffsaid to him about the Union. Since the Union relies upon this incident as supportfor one of its major contentions that the election herein should be set aside, the TrialExaminer feels that the following excerpts from Arrellano's testimony should beinserted below:Q. (By Mr. PENSHORN.) All right. I want you to start at the very beginningfrom the time that you first saw the Sheriff on August 25, 1962, and state whereyou went and what was said22The Henry Luna referred to was a brother to Canuto Luna, at whose home the fightoccurred. AMERICAN POULTRY AND EGG COMPANY673A.Well, I was in town and then I went home, and my wife told me, "TheSheriff wants to speak to you."And I came to the courthouse. I saw Sheriff Mudd, and he said "No, Mr.McGinty wants to speak to you.He is at the courthouse."So I came to the courthouse, right here at the second floor, and he took meinto an office, and he said he wanted my name, my date of birth, driver'slicensenumber, and I gave him all of that information. I said could I leave, and hesaid "No, I want to talk to you."So be took me to another office, he locked the first door with a key, andthen he took me into another room, and he closed the other door.Afterwards, he asked me what did I know about a fight, so I didn't sayanything.He said "Was it over the Union?"I said "No, it don't have nothing to do with the Union.It'sa personalaffair."So then after he said "I heard that you are going to have a picket line." SoI told him I didn't know anything.He said "Well, you had best forget about it because I have threemen withsawed-off shotguns, and somebody is going to get hurt."He kept on talking to me and said to forget about the Union, the Union wasno good for this town.And then he said he was going to send Guadalupe Caseares to the StatePenitentiary, and he was going to blame it on the Union.He also told me that Casares was on probation. I didn't know that.Q.Was there anything else said at that particular time?A. The only thing he said was that Luna had told him it was over the Union.Q. (By Mr. PENSHORN.) Now, after that meeting did you tellanyof the othermembers or employees of the Company about this meeting with the Sheriff?A. No. As soon as I left the office here I went home and I wrote a letter andI mailed it to Mr. Shafer.Q All right.Did you discuss this matter at all with any of the otheremployees who had joined the Union?A. Yes. I told them what had happened.Q. You told the other employees about it?A. Yes, sir.Q. This was before the election was held, is that right?A. Yes, sir, that was before the election.Q. Did the Sheriff at anytime tellyou that you had a rightto join aunion and could vote the way you wanted to?A. Yes, he did, thatsamemorning, he told me he hoped I would vote theright way, and he also told me that he didn't want the Unionin thistown, thathe was running this town, and didn't want the Union to run this town.Q. Do you know of your own knowledge, Mr. Arrellano, that SheriffMcGinty owns any chicken farms in this county?A. Yes, sir, he does.Q. Are you sure of that?A. Yes, sir. I used to haul live poultry and I hauled some out of his farm.TRIAL EXAMINER:Even so, you don't contend that the Respondent wasresponsible for this?Mr. PENSHORN:No, sir.[Emphasis supplied.]TRIAL EXAMINER: Justso it's clear.At this point the Trial Examinerdesiresto point out that onseveral occasionsat the hearing hereincounselfor the Union specifically stated to the recordthat theUnion did not "contend" that the Respondenthereinwaseither responsible for orwasawareof the conduct of the law enforcement officers in the Gonzales area intheir relations with the employees we are concerned with herein.The Union also offered the testimony of Pedro Navejar, Jr., in further support ofits contention that certain law enforcement officers in the Gonzalesareaengaged inconduct that created an atmosphere of "fear and reprisal so that a free and unin-fluenced election, . . . could not and was not held."Navejar's testimony concernedcertain statements made to him by the chief of police of the city of Gonzales underthe following circumstances.According to Navejar he went to see the chief of police,Bill Buchanan,aroundthe middle of August 1962, and asked him to help fill out some papers for the Texas 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkmen's Compensation division.What transpired at the time is, in the con-sidered opinion of the Trial Examiner, best told in the language of the witness.Consequently the following excerpt therefrom is inserted herein below:Now, when was it that you went to the Chief of Police to help you fill outyour papers?A. That was in August.Q. Do you know what day or week in August?A. I think it was on a Friday, somewhere around-I figure the middle. Idon't know.Q. Sir?A. The middle of August, I will say. I am not sure.Q. All right.Did you say anything to him about the Union?A. No, sir,he asked me.Q. He asked you what, now?A. He asked me if I were going to join the Union.Q.What did you tell him?A. I didn't know,I wasn't sure.Q. And then what was it he said?A. The Union-this town was too small for a union, to vote against it.Q. All right.As the Trial Examiner sees it the foregoing constitutes the Union's case in supportof its objections to election regarding the conduct of certain law enforcement officersin the Gonzales area.As indicated above, this contention of the Union has per-turbed the Trial Examiner a great deal, primarily because it makes no contentionthat the Respondent was either aware of it or had anything to do with it, and itscounsel so stated at the hearing herein. In the circumstances the Trial Examiner isconfronted with a most delicate situation. In his considered opinion neither Boardorders nor extensive comment as to the attitude of the citizens of the communitywe are concerned with herein is the answer to this question. It will take more thanwords to correct such a situation, in fact they might tend to add fuel to the flamesand increase the tension. In such circumstances he honestly believes that the leastsaidthe better, and that the Union's objections I, II, and III, be dismissed in theirentirety.In passing, the Trial Examiner desires to assure the parties that he has carefullyread the cases cited by counsel for the Union in support of his contention in thisregard, and is convinced that none of them are applicable tothe factswe are con-fronted with herein 23We now come to the remaining objection of the Union, which concerns the con-duct of representatives and agents of the Respondent.This particular objection,when considered in the light of the dates that they occurred and the date of theelection, is most perturbing.All of the specific violations of Section 8(a)(1) ofthe Act occurred during the month of August 1962. It was also during this sameperiod that Arrellano was discharged.Nevertheless, the Union did not file a chargeagainst the Respondent until September 18, 1962. In the charge, which is the pre-dicate for the complaint herein, it did notmention any specific violations of Section8(a) (I) of the Act.Another perturbing factor to the Trial Examiner is the fact that there is noevidence in this record that the Union filed a "waiver" as to the effect of its unfairlabor practice charge on the results of the election which was held on October 13, 1962.The Trial Examiner has found above that the Respondent through its supervisors,Slama,Guerra,Kuntschik, and Leando, engaged in conduct which was clearlyviolative of Section 8(a) (1) of the Act.The question now before the Trial Ex-aminer is whether such conduct was of such a serious nature that it interfered withand coerced its employees in their rights guaranteed by Section 7 of the Act.Un-questionably their statements, when considered in the light of the Respondent's ad-mitted opposition to the Union and/or the concerted activities of its truckdrivers,created an atmosphere of fear and reprisal which interfered with the employees'freedom of choice in the selection of a bargaining representative. In all of thecircumstances, discussed, described, and found above, the Trial Examiner is con-vinced and finds that said conduct was resorted to by the Respondent for the purposeof coercing its employees to refrain from exercising their rights under the Act andto frustrate the Unionin itspreelection efforts.23Cases cited by counsel for the Union,Great Atlantic & PacificTea Co, 120 NLRB765 (1958);Monarch Rubber Go , Inc,121 NLRB 81. AMERICAN POULTRY AND EGG COMPANY675In the circumstances the Trial Examiner finds merit to paragraph IV of the Union'sobjections to the election and will recommend below "that the election held onOctober 13, 1962, be vacated and set aside."As indicated above, the issues herein have caused the Trial Examiner grave con-cern, particularly when considered in the light of the fact that the record hereinshows that of the nine employees who signed applications for membership in theUnion, only three or four were still in the employ of the Respondent at the time ofthe hearing herein.24Even so the Trial Examiner feels that this is a matter forthe Union to consider and to discuss with the Regional Director; consequently hedeems further comment in this regard inappropriate.In arriving at his ultimate conclusion, the Trial Examiner was impressed by theBoard's Decision and Order in theLloyd A. Fry Co., Inc., and Volney Felt Mills,A Division Thereof, et al.,Cases Nos. 11-CA-1978, 11-RC-1661, 142 NLRB673.In that case the Board adopted intotothe Intermediate Report of TrialExaminer Wellington A. Gillis.Since the issues in that case were in some respectssimilar to those involved herein the Trial Examiner feels that the following excerptfrom the Trial Examiner's reasoningisapplicable to the situation we are facedwith herein.Consequently it follows below:As to (b), without regard to the equity of the proposition advanced bysuch an argument, namely, the "two bites at the same apple" in thecase of alost election, the fact remains that, under the Board's normal procedure, acharging partyin an unfairlabor practicecase(with certain exceptions notherein involved), who desires to proceed with a concurrentrepresentationpetition may do so by filing with the Board a written request to proceed, notinfrequently referred to as a waiver. In suchcases,by executing a request toproceed, it is agreed that the party waives the right to assert as a basis forobjections to any election which might thereafter be conducted, any conductalleged as unfair labor practices which may have occurredpriorto the filingof the petition.But for the fact that, in proceeding with the representationcase, the party is not required to "waive" any conduct common to both caseswhich occurredafterthe filing date of the petition and before the filing dateof the unfair labor practice charges, I would agree that where, as here, aunionfiles a representation petition on June 5, and an unfair labor practicecharge on June 28, and thereafter, with knowledge of employer conduct hav-ing occurred between the two dates, chooses to go toan election,which itloses, there is much to be said in favor of refusing to set aside the election be-cause of the employer conduct of which the union was aware when it choseto go to the election.However, as the "waiver" does not, under Board proce-dures, have the effect which the Employer's argument accords it, consistentwith my above findings, Employer's motion is hereby denied.The Challenged Ballots 25As indicated above there were six challenged ballots, three by the Union andthree by the Employer.Each in its turn will be disposed of below.Manuel Arrellano's ballot was challenged by the Employer for the reason thathe had been discharged for cause on August 21, 1962, and consequently was notan "employee" within the meaning of the Act at the time of the election. TheTrial Examiner has found above that Arrellano was discharged for reasons set forthat great length in that section of this report concerned with this particular issue;for this reason, he deems further comment in this regard unnecessary. In thecircumstances the Trial Examiner finds that the Employer's challenge should besustained.Pedro Navejar was injured in the course of his employment with the Respondenton or about July 5, 1962.26The Employer challenged his ballot because he wasnot on its list of eligible voters at the time of the election herein on October 13,1962.As the Trial Examiner interprets the record the list referred to has referenceto the payroll of September 21, 1962.24 SeeN.L R B. v. Eanet at al,179 F. 2d 15 (C A.D C ), 74 NLRB 809.2sAs the Trial Examiner sees it, even though he has found above that the election onOctober 13, 1962, should be set aside for reasons heretofore stated, he still must disposeof the issue as to the challenged ballots. See KeeshlnPoultry Company, 97NLRB 467at 472."At times the Trial Examiner will refer to the Employer herein as the Respondentand at other times as the Employer.727-083-64-vol. 144-44 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe case as to Navejar has perturbed the Trial Examiner no end.While it istrue there is a host of testimony in the record regarding his status at times materialherein, and that he was "pulling the feathers off the chickens" on the evisceratingline at times material herein, nevertheless, the fact remains that he was taken offhis truck because of injuries sustained in and arising out of his employment as atruckdriver for the Respondent.The Trial Examiner sees no difference betweenhis status at the time of the election herein and that of Semmler,27 Sestak, andMalatek, who were challenged by the Union for somewhat similar reasons. Sufficeit to say at this time thatas anemployee who was injured in the course of hisemployment, his status remains the same until a final determination in this regardhas been made by the Workmen's Compensation Division of Texas.There is littleif any evidence in the record as to this phase of the case as to Navejar, exceptcertain testimony by Navejar that the doctor told him he had sent the Companya "release."When that occurred is none too clear in the record. In all the cir-cumstances discussed and disposed of at great length above as to Navejar, the TrialExaminer is convinced and finds that his true status at the time of the election wasthat of a truckdriver.The Employer's objection to Navejar's ballot presents an enigma for the reasonthat it in essence advances the same argument asthe Union does in its contentionthat the ballots of Semmler and Sestak should not be counted.In other words theEmployer is saying that an employee injured in the course of his employment hasno right insofar as his job status is concerned, but that an employee who has beentaken off the job for disciplinary reasons retains his job status for at least 9 monthsto a year, as in the case of Semmler, and has the right to vote in an election, butan injured workman like Navejar has no such right, and that he automaticallyby sustaining an injury in the course of and arising out of this employment loses hisjob status.Quite frankly its reasoning in this regard is most baffling, and is thefacet of the case as to Navejar that has perturbed the Trial Examiner no end. Inallof the circumstances discussed and described above the Trial Examiner findsthat the Employer's challenge to Navejar's ballot be overruled and that it be countedby the Regional Director.Stanley Malatek's ballot was challenged by the Union on the ground that he wasnot a regular truckdriver. In support of its position it offered the testimony ofArrellano and Navejar.The gist of their testimony was to the effect that Malatekworked 5 days of each week as a shipping clerk and 1 day as a truckdriver.Navejar,however, when queried by counsel for the Union, changed his testimony somewhatand said in effect that he drove a truck at least 1 day a week and "sometimes hewould go twice," but "never over twice" a week, during the period we are con-cerned with in this phase of the case, during September and October 1962.On theother hand the Respondent offered the testimony of Virgil Clowe, who has overallsupervision of the Respondent's plants, who testified from the permanent recordsof the Respondent's Gonzales plant.His testimony was predicated upon a sum-mation he had made from the permanent records.Though there was much discus-sionbetween counsel for the parties at the hearing herein, as to Clowe's summary,and his interpretation of the records, that is timecards, payrolls, and the like, theTrial Examiner is convinced that it was honestly arrived at and that it fairly repre-sented the time that Malatek was driving a truck for the Respondent at times ma-terial herein 28From all of the testimony in the record, oral and documentary, theTrial Examiner is convinced and finds that at times material herein as to the truck-drivers on payroll as of September 21, 1962, and as of the time of the election onOctober 13, 1962, Stanley Malatek was driving a truck for the Respondent on anaverage of 50 percent of his working time. In the circumstances the Trial Ex-aminer is convinced and finds that he had an interest in common with those regularlyemployed as truckdrivers and consequently was an employee within the appropriateunit and entitled to vote in the Board election on October 13, 1962.Consequentlythe Trial Examiner finds that the Unions' challenge to his vote was without meritand that his vote should be opened and counted by the Regional DirectorGuadalupe Cesares' ballot was challenged by the Employer, because he was dis-charged for cause on or about August 24, 1962, and consequently was not eligibleto vote in the election on October 13, 1962.The uncontradicted and undenied testi-n At times Semmler has been referred to herein as SemlerThis is due to the fact thatin the Regional Director's Decision and Direction of Election dated September 21, 1902,he refers to Ben Semler, while in other documents offered and received in evidence at thehearing he is referred to as Ben SemmlerEven so they are one and the same person,and the Trial Examiner sees no necessity of going back over this report and changing thename from Semler to Semmler.The same reasoning applies to Clowe's testimony as to Semmler and Sestak. AMERICANPOULTRY AND EGG COMPANY677mony in the record herein shows that Cesares was discharged by the Employer be-cause he was unable to meet the standards of the bonding company through whomit bonds its truckdrivers, all of whom are required to be bonded, primarily becausethey collect for the chickens they deliver on their routes.29As the Trial Examinerinterprets the record Cesares' bond was canceled because he had been convicted ofa felony, "forgery and passing."However, he had been on a 2-year probation atleast until sometime in August 1962.What led up to the canceling of his bond andother factors involving his probation is none too clear in the record. Suffice it tosay his bond had been canceled by the bonding company; the Employer had dis-charged him on August 24, 1962; and he was not an employee of the Employer atthe time of the election on October 13, 1962. In the circumstances the Trial Ex-aminer finds that the challenge of the Employer should be sustained, and that hisballot be not opened or counted by the Regional Director.Frank Sestak and Ben Semmler were challenged by the Union, on the grounds thatthey were not regularly employed as truckdrivers at the time of the hearing in therepresentation case, September 5, 1962.Even so the Regional Director found thatboth of them "spent a substantial part of their time driving trucks."and thatthey had a "community of interest with the other drivers who the Petitioner seeks.Accordingly I shall include them in the unit." 30 Though considerable testimony wastaken at the hearing herein as to the status of Semmler and Sestak, both oral anddocumentary, the Trial Examiner is convinced and finds that it was not sufficient tojustify a reversal of the Regional Director's finding in the representation case. Inthe circumstances the Trial Examiner finds that both Semmler and Sestak weretruckdrivers at the time of the election and that their ballots should be opened andcounted, and the Union's challenges thereto are hereby overruled.In passing the Trial Examiner desires to point out that even though Semmler hadbeen involved in two serious accidents which led to his suspension by theRespondentand/or Employer herein, nevertheless he was still considered "truckdriver."Thisfacet of the issues herein has been referred to above as one of the perturbing factorsthe Trial Examiner was concerned with in the case as to Navejar.Though he hascommented at some length above as to the enigmatic position of the Employer asto the status of Semmler on the one hand who was suspended and taken off his truckbecause of his accident record and then on the other hand consider an employeewho was injured in the course of his employment in a different status, where the"line is to be drawn," is beyond the comprehension of the Trial Examiner. Sufficeit to say that perhaps the age-old maxim, "It depends on whose ox is gored" is theanswer to this baffling question.31From all of the foregoing, the Trial Examiner finds that the challenges of theEmployer to the ballots of Arrellano and Cesares should be sustained, and that itschallenge to the ballot of Pedro Navejar be denied, and that it be opened andcounted.He further finds that the challenges of the Petitioner, that is the Unionherein, to the ballots of Stanley Malatek, Frank Sestak, and Ben Semmler be denied,and that they be opened and counted.IV.THE EFFECT UPON COMMERCE OF RESPONDENT'S UNFAIR LABOR PRACTICES ANDCONDUCT AFFECTING ELECTIONThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged in certain unfair laborpractices,it isrecommended thatit ceaseand desist therefrom and that it take certainaffirmative action which is necessary to effectuate the policies of the Act. It havingbeen further found that the Employer has engaged in certain conduct affecting theresults ofan election,it isrecommended that the election conducted on October 17,1962, be set aside and thata newelection be conducted by the Regional Directorat an appropriate time.:1 See the testimony of Arrellano and other truckdrivers relative to the custom of turn-ing in the money they had collected on their trips after they ieturn to the plantas Seesuprafor Regional Director's findings.31From Bartlett's "Familiar Quotations," page 87(a).This is the moral of the fable ofthe lawyer, the farmer, and the farmer's ox, which was included in Noah Webster'sAmericanSpelling Book(1802),entitled"The Partial Judge" 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record in thiscase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.FortWorth Poultry & Egg Co., d/b/a American Poultry and Egg Company,is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.General Drivers and Helpers Local Union No. 657, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America isa labor organization within the meaning of Section 2(5) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, as above found, the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.Other than as above found, the Respondent has not engaged in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act, as alleged inthe complaint as amended prior to and at the hearing herein.5.By engaging in threatening,coercive,and intimidating conduct,as found above,during the period from July 30, 1962, toon or about September 1, 1962,the Em-ployer unlawfully interfered with the freedom of choice of its employees in theirselection of a bargaining representative on October 13, 1962.6.The aforementioned conduct constituting unfair labor practices and conductillegally affecting the results of a Board-conducted election is conduct affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, it is recommended that Fort Worth Poultry & Egg Co.,d/b/a American Poultry and Egg Company,itsofficers,agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating its employees concerningtheirunion membership,activities,or desires.(b)Threatening employees that the plant would close if the Union came in, thata lot of innocent people would lose their jobs if the Union came in, and threateningemployees that their job security depended upon keeping the Union out of the plant.(c) In any like or related manner interferingwith,restraining,or coercing itsemployees in the exercise of their right to self-organization, to form, join, or assistany labor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any and all such activities.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a) Post in conspicuous places at its place of business, including all places wherenotices to employees customarily are posted, copies of the attached notice marked"Appendix."Copies of said notice, to be furnished by the Regional Director forthe Twenty-third Region, shall, after being duly signed by the Respondent's repre-sentative, be posted by it immediately upon receipt thereof, and maintained by itfor at least 60 consecutive days thereafter.Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered, defaced, or covered by anyother material.32(b)Notify said Regional Director, in writing, within 20 days from the receipt ofthis Intermediate Report and Recommended Order, what steps the Respondent hastaken to comply herewith.33It is further recommended that the complaint herein be dismissed insofar asitalleges that the Respondent engaged in any other unfair labor practices, violativeof Section 8 (a) (3) and (1) of the Act, other than as above found.92 If this Recommended Order should be adopted by the Board, the words "As orderedby" shall be substituted for "As recommended by a Trial Examiner of" in the noticeIn the further event that the Board's Order be enforced by a United States Court ofAppeals, the words "Pursuant to a Decree of the United States Court of Appeals, Enforc-ing an Order of" shall be substituted for "As ordered by"131n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith." PETERSON BROTHERS, INC.679It is further recommended that Petitioner's objections Nos. I, II, and III to conductof certain law enforcement officers of the city and county of Gonzales, Texas, beoverruled.It is further recommended that the election held on October 13, 1962, in CaseNo. 23-RC-1949 be set aside, and that said case be remanded to the RegionalDirector for the Twenty-third Region of the Board to conduct a new election atsuch time as he deems that circumstances permit the employees' free choice of abargaining representative.APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board, weare posting this notice to inform our employees of the rights guaranteed them in theNational Labor Relations Act:WE WILL NOT interrogate any of our employees with respect to their viewsconcerning, or sympathies for, General Drivers and Helpers Local Union No.657, affiliated with International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labor organization.WE WILL NOT threaten to discharge our employees, threaten to close downthe plant "if the Union" came in, or the job security of our employees in anymannerbecause of their union or concerted activities.WE WILL NOT violate any of the rights which you have under the NationalLabor Relations Act to joina unionof your own choice or not toengage inany unionactivities.All our employees are free to become or remain members of General Drivers andHelpers Local Union No. 657, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or any other union, and they arealso freeto refrain from joining any union.FORT WORTH POULTRY & EGG CO., D/B/AAMERICAN POULTRY AND EGG COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the dateof posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 6617Federal Office Building, 515 Rusk Avenue, Houston, Texas, Telephone No. Capitol8-0611, Extension 271, if they have any question concerning this notice or com-pliance with its provisions.Peterson Brothers,Inc.andInternational Brotherhood of Boiler-makers, Iron Ship Builders,Blacksmiths,Forgers and Help-ers, AFL-CIO, Local 433Diversified Products CompanyandInternational Brotherhoodof Boilermakers,Iron Ship Builders,Blacksmiths,Forgersand Helpers,AFL-CIO,Local 433and E.HarveyJayne.CasesNos. 12-CA-2354, 12-CA-2355, and 12-CA-2424. September 19,1963DECISION AND ORDEROn February 5, 1963, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefrom144 NLRB No. 65.